 1   XAVIER BECERRA, State Bar No. 118517                     ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                           GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                    ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                        2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                    Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                        Fax: (310) 229-5800
     LUCAS L. HENNES, State Bar No. 278361                      E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                  Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7323
      Fax: (916) 324-5205
 8    E-mail: Lucas.Hennes@doj.ca.gov
     Attorneys for Defendants
 9
10                             IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                        SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                2:90-cv-00520 KJM-DB (PC)
15
                                             Plaintiffs,   FOURTH JOINT UPDATE ON THE
16                                                         WORK OF THE COVID-19 TASK
                    v.                                     FORCE
17

18   GAVIN NEWSOM, et al.,

19                                         Defendants.
20

21         At the June 26, 2020 status conference, the Court directed the parties to file a joint report

22   with updates “on the work of the Task Force” by July 15, 2020 and “every two weeks thereafter.”

23   (ECF No. 6741.) The Court modified this schedule on August 26, 2020, directing the parties to

24   file COVID-19 Task Force updates every other Friday by 12:00 p.m., beginning on August 28,

25   2020. (ECF No. 6837.) This report provides the parties’ fourth COVID-19 Task Force joint

26   update and covers issues discussed since the third joint update filed on August 12, 2020. This

27   report covers the Thirty-First (August 18) and Thirty-Second (August 25) COVID-19 Task Force

28   meetings, and various small workgroup meetings between representatives from Defendants and
     [3604308.6]                                  1
                         Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   the Special Master’s team. Unless otherwise indicated, the small workgroup meetings include

 2   members of Defendants’ leadership and the Special Master’s team, and not Plaintiffs. The

 3   Special Master holds meetings with Plaintiffs to update them on the status of the workgroups.

 4   I.        UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
 5             A.      CDCR’s Report On COVID-19 Cases And Testing
 6                 The following table shows, as of August 25, 2020, CDCR’s report on the total number of

 7   confirmed COVID-19 cases, currently active, resolved to date, currently hospitalized,

 8   hospitalized to date, deaths to date, and the number and percentage of those cases who are

 9   Coleman class members and their level of care.
10                  COVID Result           Total        MHSDS Patients Only            MHSDS patients
11                                        Patients                                      as % of total
                   Active               1,359          384 (380 CCCMS, 2                    28%
12                                                     EOP, 1 ICF, 1 MHCB)
                   Resolved             7,531          2,081 (10 ACUTE, 1,845                 28%
13                                                     CCCMS, 201 EOP, 14
                                                       ICF, 11 MHCB)
14                 TOTAL                8,890          2,465 (10 ACUTE, 2,225                 28%
                   active +                            CCCMS, 203 EOP, 15
15                                                     ICF, 12 MHCB)
                   Resolved
                   Currently            23             7 (6 CCCMS, 1 EOP)                     30%
16
                   Hospitalized
17                 Cumulative           448            164 (138 CCCMS, 26                     37%
                   Hospitalized                        EOP)
18                 Deaths               57             24 (23 CCCMS, 1 EOP)                   42%
19
               CDCR reports the above hospitalization numbers include re-admissions of some patients
20
     who were discharged and then re-admitted. It also reports that the numbers exclude patients who
21
     were COVID-19 positive and admitted to outside hospitals for reasons other than COVID-19.
22
                   According to CDCR, as of August 25, it had tested 83,286 unique prisoners and former
23
     prisoners, 70,051 of whom are still in CDCR custody. Of the total number of in-custody
24
     prisoners tested, 21,206 or 30.3%, of those tested were part of the MHSDS. CDCR’s rate of tests
25
     per 1,000 incarcerated people (692 per 1,000) is higher than the rates in California (266 per
26
     1,000) and the United States (218 per 1,000) as a whole; CDCR’s publicly available Population
27
     COVID-19 Tracking dashboard reports that CDCR’s rate of confirmed cases per 1,000
28
     [3604308.6]                                              2
                              Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   incarcerated people (96.7 per 1,000 as of August 26, 2020) is higher than the rates in California

 2   (17.1 per 1,000 as of August 26, 2020) and the United States (17.4 per 1,000 as of August 26,

 3   2020). On August 21, 2020, CDCR added a feature to the Institution View of its public tracking

 4   dashboard showing comparisons between the rate of confirmed COVID-19 cases per 1,000

 5   people in each institution and the rate in the county where the institution is located.

 6         B.    Update Regarding Specific CDCR Institutions.
 7         As of August 25, 2020, twenty-five of CDCR’s thirty-five institutions are closed to

 8   movement, including all five institutions with Psychiatric Inpatient Programs (PIPs).

 9         San Quentin State Prison (SQ) reported that cases continue to resolve. Defendants report
10   that on August 24, 2020, SQ’s two EOP H-Units began having outside yard and groups each day,
11   and each patient is being offered at least one hour of group treatment per day, for a total of five
12   per week. Individual appointments are occurring via tele-health. At the August 18, 2020 Task
13   Force meeting, SQ also reported that class members have access to legal calls, but not to in-
14   person or non-contact visiting. CDCR agreed to provide a later update regarding telephone
15   access for the quarantined population. SQ has since confirmed there is telephone access for all
16   incarcerated individuals, including those housed in the isolation areas and those required to use
17   the phones on rolling carts. SQ reports it has decreased the capacity of its large tent to 45 beds,
18   and as of August 26, there are no incarcerated individuals housed in tents at SQ.
19         The California Institution for Men (CIM) reported that class members continue to have yard
20   and dayroom access on a rotating basis in smaller numbers than normal operations. As of

21   August 18, 2020, of the 100 people housed in tents at CIM, 24 were CCCMS.

22         On August 18, 2020, the California Health Care Facility (CHCF) in Stockton reported that

23   the EOP General Population was not receiving group treatment due to a staff member testing

24   positive for COVID-19. CHCF also reported that it was implementing a plan to provide clinical

25   out-of-cell group treatment in the immediate future. CHCF committed to providing updates to the

26   return-to-work process. CHCF has since provided information confirming its return-to-work

27   process, which includes multiple follow up phone calls to the employees to ensure their medical

28   needs are being met and to ensure they understand the return-to-work process. In addition, the
     [3604308.6]                                    3
                        Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   return-to-work coordinator(s) and manager notify each employee’s supervisor of their off-work

 2   status and return-to-work date.

 3             The California Medical Facility (CMF) reported that, as of the August 18, 2020 Task Force

 4   meeting, of the 82 people housed in its tents, 20 are CCCMS. CDCR confirmed that some groups

 5   have resumed in the Mental Health Crisis Bed and EOP general population on a rotating

 6   schedule.

 7             Salinas Valley State Prison (SVSP) reported that the TC2 PIP unit was still being used as a

 8   quarantine space. As reported in the prior update, SVSP, including the PIP, had been closed to

 9   movement on June 24, but reopened on July 16, 2020. On August 17, 2020, SVSP and its PIP
10   were again closed to movement and remain closed. Otherwise, SVSP reported no changes from
11   the previous joint update filing.
12             The California Men’s Colony (CMC) reported that as of August 18, 2020, all units were
13   operating under a modified program due to an increase in the population, but access to yard and
14   telephone calls was still being provided. CMC also reported that it was erecting tents on Facility
15   C, and it committed to providing additional information on the tent occupancy rates in a future
16   Task Force meeting. CDCR reported that core clinical MHCB and EOP groups had been
17   cancelled and other programming had stopped, but recreation therapists were providing some
18   yard groups.
19             Mule Creek State Prison (MCSP) reported at the August 18, 2020 Task Force meeting that
20   it had been operating under modified program since March, limiting yard and dayroom time.

21   MCSP committed to providing additional details about the modified program, especially in terms

22   of mental health treatment, yard, and dayroom time, at a future Task Force meeting.

23             C.    Update Regarding DSH Psychiatric Inpatient Admissions Units.
24             Defendants reported that the written policy for transferring patients for inpatient care at

25   DSH negotiated during the Task Force meetings in June and July had not yet been issued to the

26   field and was being finalized after some edits, including aligning DSH and CDCR’s transfer

27   policies. See August 18, 2020 Program Guide Departures Appendix A at A-23 through A-24 &

28   n.2, ECF No. 6831.
     [3604308.6]                                           4
                           Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1             D.      DSH Report Regarding COVID-19 Cases and Facilities.

 2             On July 24, 2020, Unit 21, the Coleman treatment unit at DSH-Coalinga, was quarantined

 3   due to a staff member testing positive. The quarantine was lifted on August 19 with guidance and

 4   approval by the California Department of Public Health’s Healthcare Associated Infections team.

 5             As of August 25, there were no confirmed positive cases in DSH’s Coleman patient

 6   population. As of August 25, DSH has performed 13,847 tests on a cumulative total of 4,230

 7   patients across all five hospitals. A total of 305 patients and 328 staff have tested positive.

 8             DSH-Patton remains closed to new admissions. DSH-Atascadero and DSH-Coalinga are

 9   currently open to new admissions.

10   II.       UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
11                 At the Task Force meetings, DSH and CDCR provided their census, waitlist, and

12   admission reports. Since DSH lifted its temporary suspension of admissions effective April 16,

13   2020, DSH has admitted a total of 81 Coleman class members. Since the August 11, 2020 Task

14   Force meeting, DSH has admitted three class members, including one level of care transfer and

15   two LRH transfers. The one patient transferring to a new level of care did not wait longer than 30

16   days from time of referral to DSH for admission. Of the two LRH transfers, both patients waited

17   longer than 30 days from time of referral to DSH for admission due to being on holds from a

18   closed CDCR institution.

19                 As of the August 21, 2020 data discussed at the August 25 Task Force meeting, there were

20   183 Coleman class members at DSH-Atascadero (with 73 available beds), 39 at DSH-Coalinga

21   (with 11 available beds), and 8 at DSH-Patton (with 22 available beds).

22                 Defendants’ report there are 38 patients awaiting admission to DSH-Atascadero and DSH-

23   Coalinga, including 15 ICF patients awaiting admission for more than 30 days. Of the 38 patients

24   awaiting admission to DSH-Atascadero and DSH-Coalinga, all are on hold at CDCR institutions

25   currently closed to movement. There are three patients awaiting admission to DSH-Patton, all of

26   whom have been awaiting admission for more than 30 days, and are currently at closed CDCR

27   institutions.

28
     [3604308.6]                                             5
                             Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   III.      UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES.

 2             A.      CDCR Workgroup

 3                 The Special Master’s experts have held small workgroups with CDCR and DSH

 4   leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics. In the past two

 5   weeks, the CDCR workgroup has covered topics including: (1) meeting Program Guide

 6   requirements during the pandemic, (2) updates on the COVID-19 Dashboard, (3) moving patients

 7   out of TMHUs and the use of TMHUs as alternative housing, and (4) the telepsychiatry

 8   agreement and proposed stipulation.

 9             B.      ASU EOP Hub Certification Workgroup
10                 During the August 25, 2020 taskforce meeting, one of the Special Master’s experts

11   reported that the workgroup discussing certification of ASU EOP Hubs and the PSUs, held earlier

12   that day included discussion of areas of agreement among the workgroup members and areas for

13   further work. The workgroup members agreed that the indicators from CDCR’s Continuous

14   Quality Improvement Tool (CQIT) were the proper indicators to use, and that the workgroup was

15   discussing how many of those indicators should be considered core items requiring 90%

16   compliance, and there were some concerns about the process for non-core items and how those

17   affect compliance. The workgroup also reported agreement between the monitors and Defendants

18   that CDCR’s process appeared reasonable at this time, with two outstanding issues. First is that

19   not all indicators are automated, making it difficult to look at trends, and second is that the

20   Special Master does not yet know whether the indicator measures themselves are valid. The

21   Special Master’s data expert is still evaluating whether those indicators are being measured in a

22   valid manner and determining whether CDCR can automate its data where appropriate, a process

23   that he estimates will take three months to complete. After that, the small workgroup will

24   consider whether some aspects of the certification process should be changed. In the meantime,

25   the workgroup is suspending regular meetings, though the Special Master’s data expert will work

26   regularly with CDCR staff, and other members of the Special Master’s team will meet with

27   CDCR periodically to bring up issues as needed.

28                 Plaintiffs noted that they have not been privy to these small workgroup conversations and
     [3604308.6]                                             6
                             Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   requested a response to their letter sent to Defendants on June 19, 2020 outlining Plaintiffs’

 2   concerns about the certification process. Plaintiffs also inquired about the status of the COVID-

 3   19 interim certification process. Defendants reported that they had made some revisions to their

 4   interim process and planned to re-start performing certifications shortly. Defendants agreed to

 5   provide the Taskforce with a response to Plaintiffs’ letter and a copy of their updated interim

 6   COVID-19 certification plan. Plaintiffs noted that additional discussion would be required after

 7   receiving those written responses, as Plaintiffs continue to have significant concerns about the

 8   EOP ASU Hub and PSU Certification process notwithstanding the discussions in the small

 9   workgroup.
10             C.      DSH Workgroup
11                 The DSH small workgroup has met twice since the August 12, 2020 joint update and
12   reported its activities to the Task Force. At the August 25, 2020 Task Force meeting, the DSH
13   small workgroup reported they continue to review referrals to DSH hospitals. The small
14   workgroup reported that the process between CDCR and DSH regarding clinical assessments is
15   working well.
16             D.      Behavioral Treatment Workgroup
17             Members of CDCR and DSH leadership had been meeting with the Special Master’s

18   experts for the last few months as part of a Behavioral Treatment small workgroup discussing

19   options to address class members with predominate behavioral disorders in addition to serious

20   mental illness. Predominant behavioral issues are chronic, maladaptive behaviors that are

21   secondary to poor coping skills in the context of environmental stressors. At the August 18, 2020

22   Task Force meeting, CDCR reported that they were discussing the best way to move forward on

23   long-term projects while working on short-term projects that could be implemented quickly. At

24   the August 25, 2020 Task Force meeting, the small workgroup confirmed it had not met the prior

25   week and would resume meetings on August 26, 2020.

26

27

28
     [3604308.6]                                             7
                             Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   IV.       ADDITIONAL COVID-19 RELATED UPDATES.

 2             A.   Movement Matrix

 3             At the August 25, 2020 Task Force meeting, CDCR reported that it had implemented a new

 4   movement matrix, effective August 19, 2020, to direct movement throughout CDCR’s

 5   institutions. Members of the Special Master’s team asked questions about the processes for

 6   intake from county jails, movements out of restrictive housing, and movement of high risk class

 7   members from dormitories to cells, and whether CDCR had analyzed the collateral effects of the

 8   movement matrix on Coleman class members. CDCR did not report any specific analysis relating

 9   to the Coleman class. CDCR confirmed it plans to resume intake from county jails to reception

10   centers, which now have over 1,000 empty cells, and a plan to determine how to move patients

11   out of the reception centers after observing how well the movement matrix functions. CDCR did

12   not have specific information available about the process for moving high-risk patients from

13   dormitories to celled housing. CDCR reported it is still working on details about moving class

14   members held past required timeframes in restrictive housing into general population settings.

15   CDCR confirmed that language regarding clinical staff in the movement matrix encompasses

16   mental health staff.

17             In response to questions from the Special Master’s experts and Plaintiffs, Defendants noted

18   that the movement matrix primarily set forth procedures by which transfers were to take place,

19   not necessarily who was to be transferred. Defendants confirmed that the movement matrix

20   provisions regarding inter-institutional movement, including class member movements to higher

21   levels of care, would apply to CDCR facilities open for movement, but that movement would be

22   more restricted to or from closed institutions. Defendants agreed to provide more information

23   regarding how the movement matrix affects or supersedes existing policies. On August 27, 2020,

24   Plaintiffs requested additional specific information about which policies listed in the most recent

25   Program Guide Departures Appendix A filing, ECF No. 6831, the matrix supersedes or otherwise

26   affects, and to what extent.

27

28
     [3604308.6]                                           8
                           Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1             B.    Quarantine and Isolation Space

 2             At the August 25, 2020 Task Force meeting, there was an initial discussion regarding the

 3   Plata Court-ordered quarantine and isolation space. A member of the Special Master’s team

 4   asked about the status of work related to designated quarantine and isolation tents and other

 5   housing, including whether determinations had been made about coverings for partly-solid doors,

 6   and whether Coleman class members had already been moved into certain settings. Plaintiffs and

 7   members of the Special Master’s team asked questions about CDCR’s plans for quarantining EOP

 8   patients. A member of the Special Master’s team indicated understanding that CDCR planned to

 9   follow general principles of keeping EOP patients in EOP housing and, if patients must be

10   moved, moving them into separate EOP housing unless CDCR is unable to do so. CDCR also

11   indicated that patients in MHCB and PIP settings would quarantine or isolate in place. Plaintiffs

12   raised concerns about where patients in PIP units that are double-celled or in dorms would be

13   placed for isolation and quarantine. Because necessary CDCR representatives were not present to

14   discuss these topics, the parties agreed to discuss the issues further on the next Task Force call

15   with the appropriate representatives available.

16             C.    Other Matters
17             The parties anticipate discussing two additional issues at a future meeting that the

18   Taskforce did not have time to discuss at the August 25, 2020 meeting: Update on Impact of

19   Wildfires, and CDCR’s Roadmap to Reopening plan.

20

21

22

23

24

25

26

27

28
     [3604308.6]                                           9
                           Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
 1   DATED: August 28, 2020                 Respectfully submitted,
 2                                          ROSEN BIEN GALVAN & GRUNFELD LLP
 3

 4                                          By: Marc J. Shinn-Krantz
                                                Marc J. Shinn-Krantz
 5

 6                                          Attorneys for Plaintiffs

 7   DATED: August 28, 2020                 XAVIER BECERRA
                                            Attorney General
 8                                          Adriano Hrvatin
                                            Supervising Deputy Attorney General
 9
10
                                            By: Lucas L. Hennes
11                                              Lucas L. Hennes
                                                Deputy Attorney General
12

13                                          Attorneys for Defendants

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     [3604308.6]                                  10
                   Fourth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
